Title: From Thomas Jefferson to Robert Patterson, 18 October 1807
From: Jefferson, Thomas
To: Patterson, Robert


                        
                            Dear Sir
                            
                            Washington Oct. 18. 07.
                        
                        Two men have been taken up in Kentucky and are confined, on suspicion, merely because they cannot make known
                            who they are, not speaking a word of any language understood there. the inclosed letter from a mr Nash contains all I
                            know of them: but the writings in Arabic characters are supposed to contain their history, as stated by themselves. here
                            we have nobody who understands either the character or language. is there any one attached to your College, or in your
                            city who can translate these papers? I do not know whether Capt Obrien could do it. you will oblige me by getting it
                            done, if practicable, that I may procure the release of the men if proper. I salute you with affectionate respect.
                        
                            Th: Jefferson
                            
                        
                    